Order issued: September / ~ , 2012




                                                 In The
                                     Qtourl of 1\ppeats
                          lliiftlf ilistrirl of IDe:m.s at ilalla.s
                                         No. 05-12-00298-CV


                            IN THE INTEREST OF J.A.L., A ClllLD


                        On Appeal from the 256th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF -09-06253


                                               ORDER
        We GRANT appellant's August 27, 2012 motion for an extension of time to file a brief.

Appellant shall file his brief on or before October I, 2012.